Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 19, 1974, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Appellant is not *727entitled to specific performance of an alleged off-the-record promise that the sentence to be imposed would run concurrently with a sentence then being served by him. The trial court specifically denied that any such promise had been made and an examination of the record supports its position. Assuming, arguendo, that an off-the-record promise had been made, appellant was given an opportunity to withdraw his plea of guilty. On two occasions the court inquired of appellant whether he wished to withdraw his plea and proceed to trial. Appellant refused to change his plea and the court properly imposed sentence upon him (see People v Selikoff, 35 NY2d 227, cert den 419 US 1122). Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.